Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-10 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a rotating electrical machine comprising: 
a rotor; 
a stator disposed facing the rotor with a predetermined gap, and including a stator core and a stator coil;
a high voltage bushing that outputs electricity from the stator coil to the outside; 
an electric power line including at least a connection ring extending in a circumferential direction, and connecting the high voltage bushing and one side of a coil end which is an axial- direction end of the stator coil to form an electrical path; and 
a dummy ring including a metal as a main material, and disposed in alignment with the connection ring in the circumferential direction and in a same circumference as the connection ring.
Archibald et al. (U. S. Patent 4,488,072) teaches a rotating electrical machine that comprises a high voltage bushing that outputs electricity from the stator coil to the outside.  The machine provides a frame for stabilizing the system from relative motion. The stabilizing function provided by a terminal plate  Archibald does not teach a dummy ring including a metal as a main material, and disposed in alignment with the connection ring in the circumferential direction and in a same circumference as the connection ring.
The applicant teaches the claimed dummy ring 23 supporting the connection ring 13 with respect to figure 6.  The examiner did not discover teach  key limitation of claim 1.  Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 7, 2021